ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Lakeshore Engineering Services, Inc.         )      ASBCA No. 59195
                                             )
Under Contract No. FA8903-06-D-8505          )

APPEARANCE FOR THE APPELLANT:                       Anthony J. Calamunci, Esq.
                                                     Special Counsel for Chapter 7 Trustee,
                                                      Alfred T. Giuliano
                                                     FisherBroyles, LLP
                                                     Toledo, OH

APPEARANCES FOR THE GOVERNMENT:                     Col Matthew J. Mulbarger, USAF
                                                     Air Force Chief Trial Attorney
                                                    Anna F. Kurtz, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       Pursuant to an agreement approved by United States Bankruptcy Court for the
District of Delaware, this appeal has been settled by the government and the Chapter 7
Trustee. Accordingly, it is dismissed from the Board's docket with prejudice.

      Dated: 9 August 2016


                                              ~c-;U~-
                                                 MARK N. STEMPLER
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59195, Appeal ofLakeshore
Engineering Services, Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals